DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in Instant Application.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/03/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims’ subject matter eligibility will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).

With respect to claims 1 and 11.
Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claims 1 and 11 are directed to a computer, machine, and a method, process, which are each are one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
 “determine a vehicle six DoF pose based on an image where the vehicle six DoF pose includes x, y, and z location and roll, pitch, and yaw orientation": A person of ordinary skill in the art can mentally determine position information for an object from that data information. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
"transform the vehicle six DoF pose into global coordinates based on a camera six DoF pose ": A person of ordinary skill in the art can translate one information to another based on data. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, “communicate to a vehicle the vehicle six DoF pose in the global coordinates”, involves the mere transmitting of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the processor” and “memory” are recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The first limitation treated above, “communicate to a vehicle the vehicle six DoF pose in the global coordinates” are directed to the well-understood, routine, and conventional activity of gathering and transferring information.  See MPEP § 2106.05(d) (II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components such as “processor” and “memory” to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Examiner’s Note: Incorporating subject matter that actually controls the vehicle would overcome the above 101 rejection, for example as stated in claims 10 and 20. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, Applicant recites in line 7 of the claim a "communicate to a vehicle the vehicle six DoF". Claim is rejected for being indefinite because the claim is unclear. Based on broadest reasonable interpretation, Examiner is unsure if the vehicle six DoF is being sent to the same vehicle or a different vehicle. To further prosecution, Examiner interprets the limitation as sending the vehicle six DoF to another vehicle.
Regarding claim 11, Applicant recites in line 6 of the claim a "communicate to a vehicle the vehicle six DoF". Claim is rejected for being indefinite because the claim is unclear. Based on broadest reasonable interpretation, Examiner is unsure if the vehicle six DoF is being sent to the same vehicle or a different vehicle. To further prosecution, Examiner interprets the limitation as sending the vehicle six DoF to another vehicle.	Claims not specifically mentioned are rejected by virtue of their dependency.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 9-11, 17, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (USPGPub 2020/0217972) in view of Ramanandan et al. (USPGPub 2018/0188032). 	As per claim 1, Kim discloses a computer, comprising a processor; and a memory, the memory including instructions to be executed by the processor to: 	determine a vehicle six DoF pose based on an image (see at least paragraph 0101; wherein inputs one or more of SPS receiver 530, image sensors 532, may be used to determine a first 6 degrees of freedom (6-DOF) pose of ego vehicle 130) where the vehicle six DoF pose includes x, y, and z location and roll, pitch, and yaw orientation (see at least paragraph 0101; wherein track vehicle 6-DOF pose, which can include position (x, y, z) and orientation (roll, pitch, yaw)); 	transform the vehicle six DoF pose into global coordinates (see at last paragraph 0085; wherein vehicle pose determination (VPD) 572 may include program code to determine and/or correct vehicle pose. For example, at a current time t, one or more of: (a) image sensor data 435 (including perception data) captured by image sensors 532; (c) a GNSS position estimate (e.g. based on signals received by SPS Receiver 520) to determine a first 6-DOF pose of ego vehicle 130). Kim does not explicitly mention based on a camera six DoF pose; and communicate to a vehicle the vehicle six DoF pose in the global coordinates.	However Ramanandan does disclose:	based on a camera six DoF pose (see at least paragraph 0034; wherein VIO may be utilized to accurately compute a 6 degrees of freedom (DOF) pose (e.g., a camera pose, a vehicle pose, etc.). The pose may be computed in a spatial frame (e.g., relative frame) and/or in a global frame of reference); and 	communicate to a vehicle the vehicle six DoF pose in the global coordinates (see at least paragraph 0029; wherein there is a demand for precise positioning and mapping for vehicle-to-vehicle or vehicle-to-infrastructure (V2X) applications, advanced driver assistance systems (ADAS), and/or autonomous vehicles at low cost).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ramanandan with the teachings as in Kim. The motivation for doing so would have been to allow accurate calculation of vehicle movement, see Ramanandan paragraph 0022.	As per claims 7 and 17, Kim discloses wherein the global coordinates are determined relative to latitude, longitude and altitude coordinate axes (see at least paragraph 0020; wherein coordinate systems may specify the location of an object in terms of latitude, longitude, and altitude above or below some vertical datum) or other coordinates).  
	As per claims 9 and 19, Kim discloses the instructions further including instructions to operate the vehicle by determining a vehicle path based on the vehicle six DoF pose (see at least paragraph 0091; wherein processor(s) 550 implementing AD 575 may use a determined 6-DOF pose 440 to implement lane changes, correct heading, etc. Based on one or more of the above parameters, processor(s) 550 may control drive controller 534 of the ego vehicle 130 for autonomous or partially autonomous driving. Drive controller 534 may include some combination of hardware, software, and firmware, actuators, etc. to perform the actual driving and/or navigation functions).  	As per claims 10 and 20, Kim discloses the instructions further including instructions to operate the vehicle along the vehicle path by controlling one or more of vehicle powertrain, vehicle steering, and vehicle brakes (see at least paragraph 0091; wherein processor(s) 550 implementing AD 575 may use a determined 6-DOF pose 440 to implement lane changes, correct heading, etc. Based on one or more of the above parameters, processor(s) 550 may control drive controller 534 of the ego vehicle 130 for autonomous or partially autonomous driving. Drive controller 534 may include some combination of hardware, software, and firmware, actuators, etc. to perform the actual driving and/or navigation functions).  	As per claim 11, Kim discloses a method, comprising: 	determining a vehicle six DoF pose based on an image (see at least paragraph 0101; wherein inputs one or more of SPS receiver 530, image sensors 532, may be used to determine a first 6 degrees of freedom (6-DOF) pose of ego vehicle 130) where the vehicle six DoF pose includes x, y, and z location and roll, pitch, and yaw orientation (see at least paragraph 0101; wherein track vehicle 6-DOF pose, which can include position (x, y, z) and orientation (roll, pitch, yaw)); 	transforming the vehicle six DoF pose into global coordinates (see at last paragraph 0085; wherein vehicle pose determination (VPD) 572 may include program code to determine and/or correct vehicle pose. For example, at a current time t, one or more of: (a) image sensor data 435 (including perception data) captured by image sensors 532; (c) a GNSS position estimate (e.g. based on signals received by SPS Receiver 520) to determine a first 6-DOF pose of ego vehicle 130). Kim does not explicitly mention based on a camera six DoF pose; and communicating to a vehicle the vehicle six DoF pose in the global coordinates.  	However Ramanandan does disclose:	based on a camera six DoF pose (see at least paragraph 0034; wherein VIO may be utilized to accurately compute a 6 degrees of freedom (DOF) pose (e.g., a camera pose, a vehicle pose, etc.). The pose may be computed in a spatial frame (e.g., relative frame) and/or in a global frame of reference); and 	communicating to a vehicle the vehicle six DoF pose in the global coordinates (see at least paragraph 0029; wherein there is a demand for precise positioning and mapping for vehicle-to-vehicle or vehicle-to-infrastructure (V2X) applications, advanced driver assistance systems (ADAS), and/or autonomous vehicles at low cost).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ramanandan with the teachings as in Kim. The motivation for doing so would have been to allow accurate calculation of vehicle movement, see Ramanandan paragraph 0022.

Claims 2-3, 5, 12-13, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (USPGPub 2020/0217972), in view of Ramanandan et al. (USPGPub 2018/0188032), and further in view of Rembala et al. (USPGPub 2015/0314893). 	As per claims 2 and 12, Kim and Ramanandan do not explicitly mention the instructions further including instructions to determine the vehicle six DoF pose by determining features and dimensions based on computer-aided design (CAD) data, physical measurements and machine vision techniques.	However Rembala does disclose;	the instructions further including instructions to determine the vehicle six DoF pose by determining features and dimensions based on computer-aided design (CAD) data, physical measurements and machine vision techniques (see at least paragraph 0183; wherein the vision system 602 may include one or more video cameras. To improve depth perception, it may be augmented with a range finding device, such as a laser range finder or radar. The cameras of vision system 602 may be used within a telerobotic control mode where an operator controlling the servicing actions on earth or from some other remote location views distinct views of the worksite on display screens at the command and control console. In an alternative mode, the position of elements of the capture mechanism 100 or launch adapter ring 502 may be determined by either a stereo camera and vision system which extracts 3d points and determines position and orientation of the capture mechanism 100 or other relevant features on the ring 502, client spacecraft 503 or capture mechanism 100 from which the robotic arm 501 can be driven to desired locations according the sensed 6 degree-of-freedom coordinates. It should be noted that the term position in the context of the positioning of the servicing spacecraft with respect to the spacecraft to be captured includes the orientation of the object as well as the translation vector between the two objects, i.e. the overall relative pose of the capture feature on the client spacecraft with respect to servicer spacecraft).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Rembala with the teachings as in Kim and Ramanandan. The motivation for doing so would have been to improve depth perception, see Rembala paragraph 0183.	As per claims 3 and 13, Rembala discloses the instructions further including instructions to determine corresponding vehicle features based on an image using machine vision techniques and transforming the vehicle features into the nominal features using a perspective-n-points algorithm to determine the six DoF pose (see at least paragraph 0183; wherein the vision system 602 may include one or more video cameras. To improve depth perception, it may be augmented with a range finding device, such as a laser range finder or radar. The cameras of vision system 602 may be used within a telerobotic control mode where an operator controlling the servicing actions on earth or from some other remote location views distinct views of the worksite on display screens at the command and control console. In an alternative mode, the position of elements of the capture mechanism 100 or launch adapter ring 502 may be determined by either a stereo camera and vision system which extracts 3d points and determines position and orientation of the capture mechanism 100 or other relevant features on the ring 502, client spacecraft 503 or capture mechanism 100 from which the robotic arm 501 can be driven to desired locations according the sensed 6 degree-of-freedom coordinates. It should be noted that the term position in the context of the positioning of the servicing spacecraft with respect to the spacecraft to be captured includes the orientation of the object as well as the translation vector between the two objects, i.e. the overall relative pose of the capture feature on the client spacecraft with respect to servicer spacecraft). 	As per claims 5 and 15, Kim and Ramanandan do not explicitly mention the instructions further including instructions to determine the vehicle six DoF pose by inputting a video image to a trained convolutional neural network which determines rotation and translation of the vehicle in the video image.	However Rembala does disclose:	the instructions further including instructions to determine the vehicle six DoF pose by inputting a video image to a trained convolutional neural network which determines rotation and translation of the vehicle in the video image (see at least paragraph 0183; wherein the vision system 602 may include one or more video cameras. To improve depth perception, it may be augmented with a range finding device, such as a laser range finder or radar. The cameras of vision system 602 may be used within a telerobotic control mode where an operator controlling the servicing actions on earth or from some other remote location views distinct views of the worksite on display screens at the command and control console. In an alternative mode, the position of elements of the capture mechanism 100 or launch adapter ring 502 may be determined by either a stereo camera and vision system which extracts 3d points and determines position and orientation of the capture mechanism 100 or other relevant features on the ring 502, client spacecraft 503 or capture mechanism 100 from which the robotic arm 501 can be driven to desired locations according the sensed 6 degree-of-freedom coordinates. It should be noted that the term position in the context of the positioning of the servicing spacecraft with respect to the spacecraft to be captured includes the orientation of the object as well as the translation vector between the two objects, i.e. the overall relative pose of the capture feature on the client spacecraft with respect to servicer spacecraft).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Rembala with the teachings as in Kim and Ramanandan. The motivation for doing so would have been to improve depth perception, see Rembala paragraph 0183.

Allowable Subject Matter
Claim(s) 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the perspective-n-points algorithm determines a six DoF pose for a camera with respect to the vehicle features by iteratively fitting n vehicle features to a three-dimensional (3D) vehicle model, and then determines the vehicle six DoF pose based on a determined real-world camera six DoF pose.  
Claim(s) 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the convolutional neural network is trained using a plurality of images including images of the vehicle at a plurality of vehicle six DoF poses with respect to a camera and corresponding ground truth.  
Claim(s) 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach the instructions further including instructions to transform the vehicle six DoF pose into global coordinates based on projective geometry and including a camera six DoF pose of the camera and magnification of a lens included in the camera.  

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2017/0053538 – Provides a multi-sensor, multi-modal data collection, analysis, recognition, and visualization platform can be embodied in a navigation capable vehicle. The platform provides an automated tool that can integrate multi-modal sensor data including two-dimensional image data, three-dimensional image data, and motion, location, or orientation data, and create a visual representation of the integrated sensor data, in a live operational environment. An illustrative platform architecture incorporates modular domain-specific business analytics “plug ins” to provide real-time annotation of the visual representation with domain-specific markups.	USPGPub 2002/0009222 – Provides a system and method for displaying kinematic and kinetic information of a subject is provided. The system includes an image input stage for acquiring image data of the subject, a transformation stage for transforming the image data into three dimensional coordinates corresponding to one or more body segments of the subject, and an output data stage for calculating the kinematic and kinetic information of the subject from the three dimensional coordinates. The system can also include a user interface for displaying the calculated kinematic and kinetic information of the subject.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662